Per Curiam:

This action, brought by a building contractor to recover for the construction of a room at the home of the defendant-appellant, was tried before a jury and resulted in a verdict in favor of the plaintiff-contractor.
The defendant has appealed, alleging error on the part of the trial judge in the admission of certain evidence and in failure of the trial judge to grant a motion for a nonsuit, directed verdict, or judgment non obstante veredicto.
After a review of the record and the briefs, and hearing argument of counsel, the Court is of the unanimous view that a full written opinion would serve no precedential value and that (1) no error of law appears, and (2) that the evidence is not insufficient to support the jury verdict.
Accordingly, the appeal is dismissed and the verdict of the lower court is
Affirmed.